DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered. 
Response to Arguments
Applicant's arguments, filed 12/3/2020, with respect to:
The rejection of claim(s) 1-7, 19-27 under pre-AIA  35 U.S.C. 102(b) based on Anukhin et al. (US 2011/0190872 A1 – as previously cited), and 
have been fully considered and are found persuasive.  The aforementioned rejection has been withdrawn.
Applicant's arguments, filed 12/3/2020, with respect to:
The rejection of clam(s) 1-7, 20-22, 28 under pre-AIA  35 U.S.C. 103(a) based on Tischer et al. (US 2012/0029618 A1 – as previously cited) and Anukhin et al. (US 2011/0190872 A1 – as previously cited) 
have been fully considered but are only partially found persuasive. Applicant’s arguments focus on the scaffold of Tischer et al. having: rings with 8 crowns connected to adjacent rings by 2 links OR rings with 12 crowns connected to adjacent rings by 3 links.  This is different than the claims which require each ring to have 12 crowns connected to adjacent rings by 2 links.  Examiner disagrees with this argument in part.  While this argument is convincing for claims 29-30 which require only or at most 2 
As was noted in the interview summary from the interview, dated 10/27/2020, Examiner did not feel Applicant had provided guidance as to the interpretation of “crown”.  Upon further consideration Examiner is withdrawing this concern.  Applicant’s arguments, specifically concerning Tischer et al. (US 2012/0029618 A1 – as previously cited) asserts Tischer et al. discloses 2 embodiments: (1) in fig. 4A including 8 crowns and 2 links, and (2) in fig. 9 including 12 crowns and 3 links.  As such, the “crowns” can only be interpreted as being positioned at one end of each ring, they are only at either the crests OR the troughs, this interpretation is consistent with Applicants’ description of fig. 5B within paragraph [00196]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 20-23, 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer et al. (US 2012/0029618 A1 – as previously cited) in view of Anukhin et al. (US 2011/0190872 A1 – as previously cited).
Tischer et al. discloses the invention substantially as claimed.  Specifically, Tischer et al. discloses a medical device (stent 100), as can be seen in fig. 9 (paragraph [0074]).  The medical device (stent 100) comprising: a balloon expandable scaffold formed from a polymer tube (paragraphs [0043, 0067]).  The 
Anukhin et al. teaches a medical device, as can be seen in figs. 2, 4-5A.  The medical device comprising: a balloon expandable scaffold (scaffold structure) formed from a radially expanded polymer tube (paragraphs [0023, 0106-0107]).  The scaffold (scaffold structure), as can best be seen in figs. 4-5A, forming a network (pattern 300) of rings (rings 312) interconnected by links (links 334) (paragraph [0126]).  The network (pattern 300) including: at least 8 crests/ crowns (there are 9 crowns 309, 310 per ring, crowns 309, 310 closer to the left side of the page in fig. 4, in order for there to be only 3 cells 304 per ring) per ring, struts (between the crowns 307, 309, 310), and 3 links (struts 334) connecting a pair of adjacent rings (rings 312) at their crests/ crowns (crowns 309, 310) (paragraphs [0126-0127]).  The scaffold (scaffold structure) having a crush recovery of at least 90% after a crush load of 50% 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymer scaffold, as disclosed by Tischer et al., from the specific PLLA polymer, as taught by Anukhin et al., as the PLLA polymer will create a stent with a better crush recovery profile (abstract of Anukhin et al.).  (PLEASE NOTE: The aforementioned combination will result in the stent, as disclosed by TIscher et al. and modified by Anukhin et al., having all the mechanical/ material properties of the stent is disclosed by Anukhin et al., as detailed above.) 
Claim(s) 1-7, 20-22, 24-27, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowe et al. (US 2010/0010622 A1) in view of Anukhin et al. (US 2011/0190872 A1 – as previously cited).
Lowe et al. discloses the invention substantially as claimed.  Lowe et al. discloses a medical device (endoprosthesis), as can be seen in fig. 1, comprising: 
a balloon expandable (paragraph [0155]) polymer scaffold, the scaffold comprising a network of rings (annular elements 10) interconnected by links (interconnectors 50) including: at least 15 crests/ crowns (elbows 30 on one side 12, 14 of each annular element) per ring (annular elements 10) and 2 links  (interconnectors 50) connecting a pair of adjacent rings (elbows 30 on one side 12, 14 of each annular element), as can be seen in fig. 1 (paragraphs 0069, 0075]).  
The scaffold maybe delivered by a delivery balloon (balloon) onto which it is crimped (paragraphs [0077, 0205]), the balloon having a nominal diameter (balloon diameter in the delivery configuration), the scaffold having a starting/ pre-crimp diameter (fabricated with a configuration at least slightly larger than the delivery configuration), the pre-crimp dimeter is between about 1.0-1.5 times (Examiner is considering at least slightly larger to include the about 1.0-1.5 ratio) or at least 2 at least slightly larger to be open ended and inclusive of at least 2) the nominal diameter (balloon diameter in the delivery configuration) (paragraph [0205]).
The scaffold may have a length of 5-200 mm (paragraph 0206]).
However, Lowe et al. does not disclose the scaffold to be formed from radially/ biaxially expanded PLLA, merely PLLA (paragraphs [0162, 0166]). 
Anukhin et al. teaches a medical device, as can be seen in figs. 2, 4-5A.  The medical device comprising: a balloon expandable scaffold (scaffold structure) formed from a radially expanded polymer tube (paragraphs [0023, 0106-0107]).  The scaffold (scaffold structure), as can best be seen in figs. 4-5A, forming a network (pattern 300) of rings (rings 312) interconnected by links (links 334) (paragraph [0126]).  The network (pattern 300) including: at least crests/ crowns (crowns 309, 310) and links (struts 334) connecting a pair of adjacent rings (rings 312) at their crests/ crowns (crowns 309, 310) (paragraphs [0126-0127]).  The scaffold (scaffold structure) having a crush recovery of at least 90% after a crush load of 50% (paragraphs [abstract, 0023]).  The scaffold (scaffold structure) is made from PLLA (paragraph [0106]) and is biaxially aligned/ expanded (paragraph [0107]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymer scaffold, as disclosed by Lowe et al., from the specific PLLA polymer, as taught by Anukhin et al., as the biaxially aligned/ expanded PLLA polymer will create a stent with a better crush recovery profile (abstract of Anukhin et al.).  
(PLEASE NOTE: With respect to claim(s) 1-7, 20, 22, 29: While both Lowe et al. and Anukhin et al. are silent as to mechanical/ material properties of the scaffold which would dictate: (1) if the scaffold were a type 1 scaffold or type 2 scaffold (dictated by the properties within claim 1, lines 22-26), (2) the ratio of scaffold post implantation pinching stiffness to preimplantation pinching stiffness (dictated by the formula within claim 1, lines 6-21 and equating to the specific values recited within claims 2-7), (3) a semi-crystalline structure (as required by claim 20), (4) the K-norm (as required by claim 22), or (5) how capable of being crimped onto a balloon with the claimed pre-crimp diameter/nominal balloon diameter relationship, radially expanded by 300-400% of the pre-expansion tube diameter.))
Allowable Subject Matter
Claim(s) 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 30-31 is/are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRAH EDWARDS can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.